  Case 8:19-cv-02679-WFJ-JSS Document 1 Filed 10/28/19 Page 1 of 6 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


TWYLA WHITE,
                                                     Case No.:
       Plaintiff,
vs.

ZAMORA HOSPITALITY GROUP, LLC
d/b/a THE HOTEL ZAMORA and
ZBG RESTAURANT GROUP, LLC

      Defendants.
______________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       COMES NOW, Plaintiff, TWYLA WHITE (hereinafter referred to as “PLAINTIFF”) by and

through her undersigned counsel and sues the Defendants, ZAMORA HOSPITALITY GROUP,

LLC d/b/a THE HOTEL ZAMORA (hereinafter referred to as “ZAMORA”) and ZBG

RESTAURANT GROUP, LLC (hereinafter referred to as “ZBG”), collectively known as

“DEFENDANTS” and alleges as follows:

                                JURISDICTION AND VENUE

       1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1367 and

1441(b).

       2.      Venue lies within the United States District Court for the Middle District of

Florida, Tampa Division because a substantial part of the events giving rise to this claim

occurred in this Judicial District and is therefore proper pursuant to 28 U.S.C. 1391(b).




                                               −1−
  Case 8:19-cv-02679-WFJ-JSS Document 1 Filed 10/28/19 Page 2 of 6 PageID 2



                                               PARTIES

        3.      Plaintiff resides in Hillsborough County, Florida.

        4.      Defendant, ZAMORA, is a Florida corporation licensed and authorized to conduct

business in the State of Florida and doing business within Pinellas County.

        5.      Defendant, ZBG, is a Florida corporation licensed and authorized to conduct

business in the State of Florida and doing business within Pinellas County.

        6.      At all times material herein, Defendants were an integrated enterprise or joint

employer of Plaintiff.

                                    GENERAL ALLEGATIONS

        7.      At all times material, Plaintiff was qualified to perform her job duties within the

legitimate expectations of her employers.

        8.      At all times material, Defendants acted with malice and reckless disregard for

Plaintiff’s federal and state protected rights.

        9.      Plaintiff has retained the undersigned counsel to represent her in this action and is

obligated to pay them a reasonable fee for their services.

        10.     Plaintiff requests a jury trial for all issues so triable.

                             ADMINISTRATIVE PREREQUISITES

        11.     Plaintiff timely filed her Charge of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”) and the Florida Commission on Human Relations (“FCHR”) on

April 30, 2019.

        12.     On July 31, 2019, the EEOC issued a Notice of Right to Sue related to Plaintiff’s

Charge of Discrimination. A copy of the Charge of Discrimination and Dismissal is attached as



                                                   −2−
  Case 8:19-cv-02679-WFJ-JSS Document 1 Filed 10/28/19 Page 3 of 6 PageID 3



Exhibit A. This Complaint has been filed within ninety (90) days of receipt of the Notice of Right

to Sue; therefore, Plaintiff has met all conditions precedent to filing this Complaint.

        13.    Plaintiff has satisfied all conditions precedent, therefore jurisdiction over this claim is

appropriate pursuant to Chapter 760, Florida Statutes, because more than one-hundred and eighty

(180) days have passed since the filing of the Charge.

                                   FACTUAL ALLEGATIONS

        14.    In or around October 2018, Plaintiff began her employment with Defendants working

as the Director of Housekeeping.

        15.    In March 2019, Plaintiff objected to and reported to her General Manager and Human

Resources inappropriate sexual behavior and conduct between the Executive Chef, Louis, and one of

Plaintiff’s employees which she found offensive and violative of the company’s policies.

        16.    Following her report of, objection to, and providing evidence and answering

questions regarding the incident and offensive behavior, Plaintiff began getting reprimanded in

retaliation.

        17.    On or about March 22, 2019, Plaintiff was called into a meeting with her General

Manager and the CEO. Also present in the meeting was the Executive Chef, Louis, who was not

Plaintiff’s supervisor, nor did he have anything to do with her job duties.

        18.    During the meeting Plaintiff was asked if she wanted to resign and receive a

severance package.

        19.    Plaintiff then stated that she felt she was being put in a hostile work environment

because of the Executive Chef.

        20.    Plaintiff was then informed that someone had already been interviewed for her

position.

                                                  −3−
  Case 8:19-cv-02679-WFJ-JSS Document 1 Filed 10/28/19 Page 4 of 6 PageID 4



       21.      Following the meeting, on or about April 1, 2019, Plaintiff stated to the owner that

she felt she was put in a hostile work environment as the Executive Chef, who she had complained

about, was present in the March 22, 2019 meeting.

       22.      The owner then stated to Plaintiff “we can part ways, I have a separation paper for

you to sign”.

       23.      Plaintiff then left without signing the separation paper.

       24.      Upon information and belief Defendant had already hired Plaintiff’s replacement.

                                      COUNT I
                      FLORIDA CIVIL RIGHTS ACT - RETALIATION

       25.      Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1 - 24.

       26.      Plaintiff suffered an adverse employment action for participating in an

investigation and for opposing an employment practice made unlawful by the Florida Civil

Rights Act.

       27.      The aforementioned actions by Defendants constitute retaliation by Defendants in

violation of Florida Statutes Chapter 760.

       28.      As a result of Defendants’ unlawful retaliation, Plaintiff has suffered and

continues to suffer damages for pecuniary losses, mental anguish, loss of enjoyment of life, and

other non-pecuniary losses. Plaintiff has also suffered lost wages and benefits and lost

employment opportunities.

       WHEREFORE, Plaintiff demands judgment against Defendants for the following damages:

       a.       Back pay and benefits;

       b.       Interest in back pay and benefits;


                                                  −4−
  Case 8:19-cv-02679-WFJ-JSS Document 1 Filed 10/28/19 Page 5 of 6 PageID 5



       c.      Front pay and future benefits;

       d.      Loss of future earning capacity;

       e.      Emotional pain;

       f.      Suffering;

       g.      Attorneys fees and costs;

       h.      Punitive damages;

       i.      Inconvenience; and

       j.      For any other relief this Court deems just and equitable.

                                         COUNT II
                                  TITLE VII - RETALIATION

       29.      Plaintiff realleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1 - 24.


       30.     Plaintiff suffered an adverse employment action for participating in an

investigation and for opposing an employment practice made unlawful by Title VII.

       31.     The above described acts of retaliation constitute a violation of Title VII, 42

U.S.C. Section 2000 et seq.

       32.     As a result of Defendants’ unlawful retaliation, Plaintiff has suffered and

continues to suffer damages.

       WHEREFORE, Plaintiff demands judgment against Defendants for the following damages:

               a.      Back pay and benefits;

               b.      Interest on back pay and benefits;

               c.      Front pay and benefits;

               d.      Compensatory damages;

                                                 −5−
  Case 8:19-cv-02679-WFJ-JSS Document 1 Filed 10/28/19 Page 6 of 6 PageID 6



               e.      Pecuniary and non-pecuniary losses;

               f.      Costs and attorneys’ fees;

               g.      Punitive damages; and

               h.      For any other relief this Court deems just and equitable.

        WHEREFORE, Plaintiff demands a trial by jury and judgment against Defendants,

for an amount within the jurisdictional limits of this Court, to wit: More than Fifteen Thousand

($15,000.00) Dollars, plus costs, and for such other relief to which the Plaintiff may be justly

entitled.

               Dated this 28th day of October 2019.

                                              FLORIN GRAY BOUZAS OWENS, LLC

                                              /s/Wolfgang M. Florin
                                              Wolfgang M. Florin
                                              Florida Bar No. 907804
                                              wolfgang@fgbolaw.com
                                              Christopher D. Gray
                                              Florida Bar No.: 0902004
                                              chris@fgbolaw.com
                                              16524 Pointe Village Drive, Suite 100
                                              Lutz, FL 33558               `
                                              Telephone (727) 254-5255
                                               Facsimile (727) 483-7942
                                              Attorneys for Plaintiff




                                                −6−
